UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

EDWARD D. JONES & CO., L. P. dfbr‘a
EDWARD JONES,

Pla`mtiff,
v.

MICHAEL EISENBRAUN and
DEBRA FEASER.

Defendants.

Case No.: lS-cv~06428 (PKC)

 

PLAINTIFF’S V()LUNTARY DISM]SSAL OF LAWSUIT WITHOUT PRE,IUDICE

COMES NOW Pla`mtiff, Edward D. Jones & CO., L.P. dfb;'a Edward JOHCS (“Edward

Jones”). by and through its undersigned counsel, and, pursuant to Federal Rule of Civil

Procedure 41(a), hereby voluntarily dismisses the abovewcaptioned lawsuit Without prejudice

Dated: White Plains, New York
December Il, 2018

Respeclfully submitted,

W§-V
Darius P. Chafizadeh '
Mathew T. Dudley

Atromeys_for Plac'ntijj"

445 Hami]ton Avenue, Suite 1206
White Plains, New York 10601
Phone: (914) 683~1200

Fax: (914) 683-1210

dchafizadeh @ han'isbeach . com
mdudlev@harrisbeach.corn

